DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed November 26, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because Fig. 1 is unclear and does not have clear lines of the object in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a lubrication system for an in-wheel motor powertrain, the lubrication system having a housing having a motor coupled to a first side thereof and supporting a wheel at an outer circumferential surface thereof, and having a space therein; an input gear; an output gear; two intermediate gears each comprising a first gear meshed with the input gear, and a second gear meshed with the output gear and having a pitch circle diameter different from that of the first gear, the first and second gears being integrally and concentrically coupled together; a pump gear meshed with the input gear; a bearing plate rotatably supporting the input gear, the output gear, and the two intermediate gears on the first side of the housing; a cover plate overlapping the bearing plate and a mid-plate interposed between the bearing plate and the cover plate; a lubrication pump disposed on the cover plate and configured to be driven by the pump gear to pump oil; and a first oil supply part provided .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2017/0197503 to Yukishima et al.; U.S. Publication No. 2016/0204679 to Yamada; and U.S. Publication No. 2013/0057048 to Ishikawa et al. all teach an in wheel motor with a lubrication system, but lack a teaching of two intermediate gears and a pump gear meshed with input gear.
U.S. Publication No. 2017/0120676 to Chung and U.S. Publication No. 2010/0140020 to Murahashi both teach an in wheel reduction system, however, they lack a teaching of two intermediate gears.
The prior art shows in wheel planetary gear systems attached to a motor and some include lubrication systems.  However, none of the prior art includes the two intermediate gears and the bearing plate, pump gear and cover plate as stated in the claims of the subject invention, and it would not have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/JUSTIN HOLMES/Primary Examiner, Art Unit 3659